Title: From George Washington to Major Thomas Cogswell, 26 January 1780
From: Washington, George
To: Cogswell, Thomas


          
            Sir
            Head Qrs [Morristown] January 26th 1780
          
          About [ ] days ago I received Your Letter of the 27th of last Month. In answer I must take occasion to assure You, that you are mistaken if you suppose, either a predilection for Major Hull or the circumstance of his having served of late more immediately under my command than you have done, influenced me in any degree in the opinion which you saw. Considerations like these had no part in the business. I viewed the matter in question between you and that Gentleman on a more liberal and extensive ground, and I see no reason to alter in the least, the sentiments I then delivered; and were you to examine the subject dispassionately, I think, you would find the reasonings were right—and that you have no just claim to your present pretensions. At the same time I repeat, that I had no intention in what I said to detract from your merit as an officer, or to give a preference to Major Hull on that score. I am sir Your Most Obedt servant
          
            Go: Washington
          
        